NO. 12-14-00369-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

ERIC GRIFFIN MOORE,                                        §       APPEAL FROM THE 145TH
APPELLANT

V.                                                         §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §       NACOGDOCHES COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
       Eric Griffin Moore appeals his convictions of two counts of sexual assault of a child, for
which he was sentenced to imprisonment for eighteen years for each offense. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                  BACKGROUND
       Appellant was charged by indictment with two counts of sexual assault of a child and
pleaded “guilty” to each count. The matter proceeded to a punishment hearing. Ultimately, the
trial court found Appellant “guilty” as charged and sentenced him to imprisonment for eighteen
years for each offense.1 This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an

       1
           The trial court ordered that Appellant’s sentences run concurrently.
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.2 We have likewise reviewed the record for reversible error and have found
none.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, we grant Appellant’s counsel’s motion for leave
to withdraw and affirm the trial court’s judgment.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered July 31, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)

         2
          Counsel for Appellant sets forth in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
we have received no pro se brief.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2015


                                         NO. 12-14-00369-CR


                                      ERIC GRIFFIN MOORE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1420822)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.